EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with T. Paul Tanpitukpongse on 11/29/2021.

The application has been amended as follows: 

	1. A method of operating a placement assembly to place a percutaneous lead into a treatment site of a subject to block nerve conduction, the method comprising: 	positioning a placement assembly into the treatment site; 
	applying an electrical stimulation [[to]]via the placement assembly to stimulate a target peripheral nerve [[to]]and confirming placement of the placement assembly by monitoring motor or sensory feedback; and 
	percutaneously inserting a percutaneous lead [[into]]through an entry port of the placement assembly, including: 
		inserting the percutaneous lead 
directing, via the placement assembly, the peripheral nerve [[to]]and placingso that the one or more electrodes cover at 	least 3 mm of the overlapping nerve region, and 
		advancing so that the percutaneous lead 	exits and extends beyond the placement assembly and a leading point of the 	percutaneous leads through at least 1 cm of ing, the peripheral nerve, and so as 	to place the one or more electrodes at a predetermined distance away from one 	side of the 
	blocking nerve conduction through the overlapping nerve region by applying an electrical field having a primary frequency harmonic between 1.5 kHz and 100 kHz between the one or more electrodes and the overlapping nerve region, thus preventing  an action potential from forming at the overlapping nerve region.


In Claims 3, 14 and 15, “the placement” will become “the placing”
Claims 2, 16-23 will be cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 as presented above and taken as a whole. The closest prior art is US 2008/0027505 by Levin, yet it fails to teach applying an electrical stimulation via the placement assembly to stimulate a target peripheral nerve and confirming placement of the placement assembly by monitoring motor or sensory feedback, advancing the percutaneous lead so that the percutaneous lead exits and extends beyond the placement assembly and a leading point of the 	percutaneous lead penetrates through at least 1 cm of tissue proximal to, and without contacting, the peripheral nerve, and applying an electrical field having a primary frequency harmonic between 1.5 kHz and 100 kHz, in combination with the other limitations of Claim 1. Note that “placement assembly” is read consistently with the specification (“a needle, introducer, or sheath”, see par. 133).
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792